Citation Nr: 0501958	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to exposure to asbestos. 

2.  Entitlement to service connection for diabetes mellitus 
as secondary to herbicide exposure.

3.  Entitlement to service connection for Bell's palsy as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had 1 year and 15 days of recognized active 
service during the period from September 1962 to January 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  A lung disorder was not identified during the veteran's 
military service or until many years thereafter and no lung 
disorder is shown to be related to asbestos exposure in 
service.

2.  The veteran had no foreign service and the only 
disability for which service connection has been established 
is hearing loss, left ear.

3.  Diabetes mellitus is not shown during active service or 
until many years after separation and the competent evidence 
does not relate post-service development of diabetes mellitus 
to any incident or event of active service.

4.  Bell's palsy is not proximately due to or the result of a 
service-connected disability, and there is no competent 
medical evidence relating the veteran's post-service Bell's 
palsy to service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active military service, nor is a lung disorder due to in-
service asbestos exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1116, 1131, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).

3.  Bell's palsy was not incurred in or aggravated by active 
military service and is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to claims of entitlement to service 
connection by the statement of the case (SOC) dated in 
February 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2003 SOC provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.   

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).    

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issues on appeal have been requested or obtained.  
 
The Board notes that the available medical evidence is 
sufficient for adequate determination of the issue addressed 
in this decision.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Background.  Service records reflect that the veteran entered 
service in September 1962 and was trained as a military 
policeman.  In June 1963 he absented himself without 
authority.  He was classified as a deserter in July 1963 and 
remained so until September 1964 when he was apprehended by 
the FBI and placed in the stockade at Ft. Jay, N.Y.  After 
several hours in the stockade he as seen by a psychiatric 
consultant because of bizarre behavior and transferred to a 
Naval hospital at St. Albans where he remained for 11 days.  
He was then transferred to Valley Forge General Hospital 
where he remained until shortly before his release from 
service.  The service medical records are entirely silent as 
to any chronic lung disorder, diabetes mellitus or Bell's 
palsy.  The service records are silent for any evidence of 
assigned duties or work involving known or likely exposure to 
asbestos.

VA clinical records in May-June 2000 noted the veteran was 
seen for recent new onset of Bell's palsy, right.  He 
apparently woke up with Bell's palsy in May 2000.  He also 
was noted to have been recently diagnosed with new onset, 
uncontrollable diabetes mellitus.

The file also contains private medical records including a 
November 1970 letter from C.L. Dykstra, M.D., P.A., noting 
the veteran was treated for hoarseness and a sore throat.  
Dr. Dykstra noted the condition may be related to exposure to 
chemicals at work; and an October 1998 letter from Jack H. 
Hasson, M.D., noting bilateral pleural plaques consistent 
with asbestos exposure.  The file also contains X-rays in 
March 2001 showed possible infiltrates in the left lung.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).

Lung disorder due to asbestos exposure.  There is no specific 
statutory or regulatory guidance with regard to claims for 
service connection for asbestosis or other asbestos-related 
diseases.  The VA Manual 21-1, Part VI, para. 7.21 (Feb. 5, 
2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease.  VA Manual 21-1, Part 
VI, para. 7.21(c) provides that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4-
2000; Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The veteran maintains that he currently has lung problems due 
to exposure to asbestos while stoking coal fired boilers 
encased in asbestos during service.  In addition he alleged 
that he had to chip paint from ships while at Ft. Jay, N.Y.  

Despite the veteran's assertion that he was exposed to 
asbestos during service, the service records do not contain 
any information which would tend to show that he was assigned 
duties or work involving known or likely exposure to 
asbestos.  He was a military policeman in service.  In 
addition there are major discrepancies between his reports of 
exposure and data contained in the service records.  Finally 
there is no treatment for respiratory symptoms, or a 
diagnosis of a respiratory condition shown in service.  The 
veteran's separation examination report, dated in December 
1964, was silent as to any lung disorder.

In addition, there is no post-service medical evidence of 
lung abnormalities until November 1970, at which time the 
veteran was treated for hoarseness and a sore throat by Dr. 
C.L. Dykstra at the Morton Plant Hospital.  At that time the 
doctor opined the complaints were definitely related to 
exposure to chemicals at work, as there was no other apparent 
cause.  

In an October 1998 letter, Dr. Jack H. Hasson concluded that 
the veteran had bilateral pleural plaques consistent with 
asbestos exposure.  It was his estimation that the veteran 
had no active infiltrates in his lungs, and there was no 
diagnosis of asbestosis disease.  

Although the veteran contends that he was exposed to asbestos 
while stoking coal and chipping paint off of ships during 
service, service records disclose that he served his entire 
period of service as a military policeman, and not in any 
position with duties as a paint chipper, or as a coal furnace 
stoker.

In short, the Board finds that the veteran's statements to 
the effect that he was exposed to asbestos to be of limited 
probative value, inasmuch as they are unsupported by the 
service medical and personnel records showing that he served 
in no other capacity than as a military policeman, and that 
he was discharged from service after a military physical 
board found him mentally unsuitable for continued service.

The Board also notes that nothing in his service medical or 
personnel records corroborates his account.  In light of the 
inconsistency between the veteran's account of his exposure 
and official service records, and as the veteran has not 
otherwise submitted any evidence supportive of his claim that 
he was exposed to asbestos or any other irritant at issue in 
service, the Board does not accept the veteran's account of 
his exposure in service.  The Board stresses that neither Dr. 
Hasson nor Dr. Dykstra suggested that any current lung 
disorder was etiologically related to service.  Nor is there 
otherwise any other evidence linking the veteran's current 
lung disorder to his period of service.  In fact, the 
evidence in Dr. Dykstra's 1970 letter indicated the veteran's 
throat at the time was irritated by chemical exposure in his 
civilian job.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and 
service connection for a lung disorder due to exposure to 
asbestos is denied.

Diabetes mellitus.   Under 38 U.S.C.A. § 1116(a)(1), certain 
diseases are presumed to have been incurred or aggravated by 
a veteran's active duty even if there is no record of such a 
disability during his active duty.  For this presumption to 
apply, the disease must be one of those listed in 38 U.S.C.A. 
§ 1116(a)(2) and become manifest as specified in that 
provision; and the veteran must have served in the Republic 
of Vietnam between January 1962 and May 1975.  Diabetes 
Mellitus (Type 2) is one of the diseases listed in 38 
U.S.C.A. § 1116(a)(2).  See also 38 C.F.R. §§ 3.307 and 
3.309.  

Section 3.309(e) states that those diseases on the list 
"shall be service connected" if a veteran was exposed to an 
herbicide agent during active service.  Section 
3.307(a)(6)(i) and (ii) define the term "herbicide agent" and 
require the diseases listed at §3.309(e), with exceptions not 
relevant here, to have become manifest to a degree of 10 
percent or more at any time after service.  Subdivision (iii) 
provides: "A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."

VA outpatient treatment records confirm the veteran has type 
II diabetes mellitus.  However, service records show that the 
veteran did not have service in Vietnam.  He has not alleged 
that he ever set foot on land in Vietnam.  The service 
records establish that he had no foreign service.  Therefore, 
as the veteran did not serve in Vietnam, he is not presumed 
to have been exposed to an herbicide agent during such 
service.  As the veteran's service was entirely within the 
continental United States during the Vietnam War, service 
connection for diabetes mellitus is not for consideration 
under the presumptive provisions applicable to Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2004).

Even if a veteran is found not entitled to the regulatory 
presumption, his claim must still be reviewed to determine if 
service connection can otherwise be established.  Cf. Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran's service medical records are silent regarding 
any findings of any blood sugar abnormalities or other 
indication of diabetes mellitus.  Likewise, the post-service 
medical evidence of record is negative for any notation of 
diabetes mellitus for many years after service separation.  
In fact, diabetes mellitus was apparently not diagnosed until 
about May 2000.  Moreover, there is no indication, nor does 
the veteran contend, that he had symptoms of diabetes on a 
continuous basis following his service separation.  Finally, 
the Board observes that the probative evidence of record 
contains no indication that the veteran's current diabetes is 
related to his active service.  Thus, the Board finds that 
service connection for diabetes is not warranted on a direct 
basis, under the provisions of 38 C.F.R. § 3.303(d), or under 
the presumptive provisions set forth at 3.309(a).

After carefully reviewing the evidence of record, the Board 
must deny service connection for diabetes mellitus.  In that 
regard, the Board notes that there are no medical opinions 
which offer a nexus opinion that the veteran's diabetes 
mellitus is related to any incident of his military service.  
There is no medical evidence of file which tends to support 
the veteran's claim or to relate the veteran's diabetes 
mellitus to service. 

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for diabetes mellitus.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).

Bell's palsy secondary to diabetes mellitus.  The veteran 
asserts that his Bell's palsy is secondary to his diabetes 
mellitus.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service- connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder; when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service- connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that the veteran has claimed his Bell's palsy 
is secondary to diabetes mellitus.  However service 
connection for diabetes mellitus was denied earlier in this 
decision.

Furthermore, service medical records do not show treatment 
for or a diagnosis of Bell's palsy.  The veteran does not 
contend that he had been diagnosed with Bell's palsy during 
active service.  He was first diagnosed with Bell's palsy in 
May 2000, or almost 35 years after service.  Finally, there 
is no medical evidence of a nexus between the veteran's 
Bell's palsy and active service.

The Board notes that the veteran was not provided a VA 
examination with his claims.  However, even if it is assumed 
that he has Bell's palsy, the veteran is not entitled to 
secondary service connection as the veteran is not service 
connected for diabetes mellitus.  Further, there is no 
evidence that he had Bell's palsy in service, and there is no 
competent medical evidence showing that his Bell's palsy was 
related to service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's Bell's 
palsy began in service, or was otherwise related to service, 
or is secondary to a service-connected disorder.  Thus, the 
veteran's service connection claim for Bell's palsy is 
denied.


ORDER

Service connection for a lung disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for Bell's palsy is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


